                                  Case 20-12694-BLS                   Doc 1        Filed 10/26/20           Page 1 of 13


)LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\\RXUFDVH

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                       Chapter      
                                                                                                                            Check if this an
                                                                                                                               amended filing




Official Form 201
9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                                                                            
,IPRUHVSDFHLVQHHGHGDWWDFKDVHSDUDWHVKHHWWRWKLVIRUP2QWKHWRSRIDQ\DGGLWLRQDOSDJHVZULWHWKHGHEWRU VQDPHDQGWKHFDVHQXPEHU LI
NQRZQ )RUPRUHLQIRUPDWLRQDVHSDUDWHGRFXPHQWInstructions for Bankruptcy Forms for Non-Individuals, LVDYDLODEOH


   'HEWRU VQDPH                ,PSHULDO3UHPLXP)LQDQFH//&

   $OORWKHUQDPHVGHEWRU
     XVHGLQWKHODVW \HDUV
     Include any assumed
     names, trade names and
     doing business as names

   'HEWRU VIHGHUDO
     (PSOR\HU,GHQWLILFDWLRQ
     1XPEHU(EIN)                     XX-XXXXXXX


   'HEWRU VDGGUHVV             3ULQFLSDOSODFHRIEXVLQHVV                                      0DLOLQJDGGUHVVLIGLIIHUHQWIURPSULQFLSDOSODFHRI
                                                                                                   EXVLQHVV

                                  1RUWK)HGHUDO+Z\
                                  6XLWH
                                  %RFD5DWRQ)/
                                  Number, Street, City, State & ZIP Code                           P.O. Box, Number, Street, City, State & ZIP Code

                                  3DOP%HDFK                                                       /RFDWLRQRISULQFLSDODVVHWVLIGLIIHUHQWIURPSULQFLSDO
                                  County                                                           SODFHRIEXVLQHVV

                                                                                                   Number, Street, City, State & ZIP Code


   'HEWRU VZHEVLWH(URL)       1$


   7\SHRIGHEWRU                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                           9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                              page 1
                                       Case 20-12694-BLS                Doc 1        Filed 10/26/20            Page 2 of 13
Debtor    ,PSHULDO3UHPLXP)LQDQFH//&                                                             Case number (if known)
          Name



   'HVFULEHGHEWRU VEXVLQHVV         A. Check one:
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                

   8QGHUZKLFKFKDSWHURIWKH         Check one:
     %DQNUXSWF\&RGHLVWKH
     GHEWRUILOLQJ"
                                         Chapter 7
                                         Chapter 9
     A debtor who is a “small              Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, DQGLWFKRRVHVWR
                                                                  SURFHHGXQGHU6XEFKDSWHU9RI&KDSWHU If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12

   :HUHSULRUEDQNUXSWF\
     FDVHVILOHGE\RUDJDLQVW
                                         No.
     WKHGHEWRUZLWKLQWKHODVW        Yes.
     \HDUV"
     If more than 2 cases, attach a
     separate list.                               District                                 When                              Case number
                                                  District                                 When                              Case number


 $UHDQ\EDQNUXSWF\FDVHV             No
    SHQGLQJRUEHLQJILOHGE\D
    EXVLQHVVSDUWQHURUDQ               Yes.
    DIILOLDWHRIWKHGHEWRU"
     List all cases. If more than 1,
     attach a separate list                       Debtor     6HH$WWDFKPHQW                                              Relationship
                                                  District                                 When                          Case number, if known


Official Form 201                               9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                              page 2
                                Case 20-12694-BLS                      Doc 1      Filed 10/26/20             Page 3 of 13
Debtor   ,PSHULDO3UHPLXP)LQDQFH//&                                                           Case number (if known)
         Name



 :K\LVWKHFDVHILOHGLQ    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


 'RHVWKHGHEWRURZQRU
    KDYHSRVVHVVLRQRIDQ\
                                 No
    UHDOSURSHUW\RUSHUVRQDO    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    SURSHUW\WKDWQHHGV
    LPPHGLDWHDWWHQWLRQ"                   :K\GRHVWKHSURSHUW\QHHGLPPHGLDWHDWWHQWLRQ"(Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           :KHUHLVWKHSURSHUW\"
                                                                            Number, Street, City, State & ZIP Code
                                           ,VWKHSURSHUW\LQVXUHG"
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         6WDWLVWLFDODQGDGPLQLVWUDWLYHLQIRUPDWLRQ

 'HEWRU VHVWLPDWLRQRI      .       Check one:
    DYDLODEOHIXQGV
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

 (VWLPDWHGQXPEHURI          1-49                                           1,000-5,000                               25,001-50,000
    FUHGLWRUV                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

 (VWLPDWHG$VVHWV             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

 (VWLPDWHGOLDELOLWLHV        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                                   page 3
Case 20-12694-BLS   Doc 1   Filed 10/26/20   Page 4 of 13
                                  Case 20-12694-BLS                Doc 1      Filed 10/26/20              Page 5 of 13
Debtor     ,PSHULDO3UHPLXP)LQDQFH//&                                                     Case number (if known)
           Name




)LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\\RXUFDVH

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                    Chapter     
                                                                                                                       Check if this an
                                                                                                                          amended filing




                                                       )25092/817$5<3(7,7,21

                                                    3HQGLQJ%DQNUXSWF\&DVHV$WWDFKPHQW



Debtor     (PHUJHQW&DSLWDO,QF                                                   Relationship to you               3DUHQW
District   'HODZDUH                                   When                  Case number, if known             
Debtor     5HG5HHI$OWHUQDWLYH,QYHVWPHQWV//&                                     Relationship to you               $IILOLDWH
District   'HODZDUH                                   When                  Case number, if known             




Official Form 201                          9ROXQWDU\3HWLWLRQIRU1RQ,QGLYLGXDOV)LOLQJIRU%DQNUXSWF\                                    page 5
                 Case 20-12694-BLS       Doc 1    Filed 10/26/20      Page 6 of 13




                                    WRITTEN CONSENT OF
                                         SOLE MEMBER
                                               OF
                             IMPERIAL PREMIUM FINANCE, LLC
                              (a Florida Limited Liability Company)

        The undersigned, being the sole member (the “Member”) of Imperial Premium Finance,
LLC, a Florida limited liability company (the “Company”), does hereby consent to the adoption
of the following resolutions in accordance the Florida Revised Limited Liability Company Act:

     WHEREAS, the Member has considered the financial and operational aspects of the
Company’s business and assets;

       WHEREAS, the Member has analyzed each of the financial and strategic alternatives
available to it and the impact of the foregoing on the Company’s business and its stakeholders;

        NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Member, it is
desirable and in the best interests of the Company, the Member, and other interested parties that
a petition be filed by the Company seeking relief under the provisions of chapter 11 of title 11 of
the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”);

        RESOLVED FURTHER, that the officers of the Company (each, an “Authorized
Officer”) be, and each of them hereby is, authorized on behalf of the Company to execute, verify
and file all petitions, schedules, lists, and other papers or documents, and to take and perform any
and all further actions and steps that any such Authorized Officer deems necessary, desirable and
proper in connection with the Company’s chapter 11 case;

        RESOLVED FURTHER, that the Authorized Officers, on behalf of the Company, are
authorized and empowered to retain the law firm of Pachulski Stang Ziehl & Jones LLP
(“PSZ&J”) as bankruptcy counsel to represent and assist the Company in carrying out its duties
under chapter 11 of the Bankruptcy Code, and to take any and all actions to advance the
Company’s rights in connection therewith, and the Authorized Officers are hereby authorized
and directed to execute appropriate retention agreements, pay appropriate retainers prior to and
immediately upon the filing of the bankruptcy, and to cause to be filed an appropriate application
for authority to retain the services of PSZ&J;

        RESOLVED FURTHER, that the Authorized Officers of the Company be, and hereby
are, authorized and empowered to employ any other professionals necessary to assist the
Company in carrying out its duties under the Bankruptcy Code; and in connection therewith, the
officers of the Company are hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers prior to or immediately upon the filing of the chapter 11
case and cause to be filed appropriate applications with the Bankruptcy Court for authority to
retain the services of any other professionals, as necessary, and on such terms as are deemed
necessary, desirable and proper;




DOCS_LA:332880.1 23629/001
                 Case 20-12694-BLS       Doc 1       Filed 10/26/20   Page 7 of 13




        RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
authorized on behalf of the Company to take any and all actions, to execute, deliver, certify, file
and/or record and perform any and all documents, agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities or certificates and
to take any and all actions and steps deemed by any such Authorized Officer to be necessary or
desirable to carry out the purpose and intent of each of the foregoing resolutions and to effectuate
a successful chapter 11 case;

       RESOLVED FURTHER, that the Authorized Officers be, and each of them hereby is,
authorized on behalf of the Company to take any and all actions and steps deemed by any such
Authorized Officer to be necessary or desirable to the develop, file and seek confirmation of a
chapter 11 plan and related disclosure statement;

        RESOLVED FURTHER, that any and all actions heretofore taken by any Authorized
Officer or the directors of the Company in the name and on behalf of the Company in
furtherance of the purpose and intent of any or all of the foregoing resolutions be, and hereby are,
ratified, confirmed, and approved in all respects; and

     RESOLVED FURTHER, that the foregoing resolutions be filed with the records of the
Company.




                                                 2
DOCS_LA:332880.1 23629/001
                 Case 20-12694-BLS   Doc 1    Filed 10/26/20      Page 8 of 13




        IN WITNESS WHEREOF, the undersigned has duly executed this Written Consent
of Sole Member as of October , 2020.


                                        SOLE MEMBER:

                                        Emergent Capital, Inc.,
                                        a Florida corporation


                                        By:
                                              Miriam 0DUWLQH],
                                                     0DUWLQH] Chief Fina
                                                                      Financial Officer
                                              of Emergent Capital, Inc., as sole member
                                              of Imperial Premium Finance, LLC




                       SIGNATURE PAGE TO WRITTEN CONSENT OF
                   SOLE MEMBER OF IMPERIAL PREMIUM FINANCE, LLC


DOCS_LA:332880.1 23629/001
                                    Case 20-12694-BLS                 Doc 1        Filed 10/26/20              Page 9 of 13

  Fill in this information to identify the case:

  Debtor name    Imperial Premium Finance, LLC
  United States Bankruptcy Court for the:   District of Delaware
                                                                             (State)
                            20-                                                                                                               Check if this is an
  Case number (If known):
                                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders                                                                                                                       12/19

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims, on a consolidated basis.


  None [check if applicable]
Name of creditor and complete mailing Name, telephone number, and          Nature of the       Indicate if      Amount of unsecured claim
address, including zip code           email address of creditor            claim               claim is         If the claim is fully unsecured, fill in only unsecured
                                      contact                              (for example,       contingent,      claim amount. If claim is partially secured, fill in total
                                                                           trade debts, bank   unliquidated,    claim amount and deduction for value of collateral or
                                                                           loans,              or disputed      setoff to calculate unsecured claim.
                                                                           professional
                                                                           services, and
                                                                           government
                                                                           contracts)                           Total claim, if   Deduction for     Unsecured claim
                                                                                                                partially         value of
                                                                                                                secured           collateral or
                                                                                                                                  setoff
1. Phyllis & Allan Pohl, Kimberly           Jonathan B. Butler, Esq.       Litigation          Contingent                                          Unliquidated
   Sheris                                   Ciklin Lubitz                                      Unliquidated
   c/o Jonathan B. Butler, Esq.             515 N. Flager Drive, 20th Flr.                     Disputed
   Ciklin Lubitz                            West Palm Beach FL 33401
   515 N. Flager Drive, 20th Flr.           Tel: (561) 832-5900
   West Palm Beach FL 33401                 Fax: (561) 833-4209
                                            E-mail: jbutler@
                                            CiklinLubitz.com
                   Case 20-12694-BLS     Doc 1     Filed 10/26/20     Page 10 of 13




                          IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11

IMPERIAL PREMIUM FINANCE, LLC,                        Case No. 20-_____ (___)

                               Debtor.

                    CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)


               Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges
to evaluate possible disqualification or recusal, the Debtor, certifies that the following is a
corporation other than the Debtor, or a governmental unit, that directly or indirectly owns 10% or
more of any class of the corporation’s equity interests, or states that there are no entities to report
under FRBP 7007.1.


 None [check if applicable]

          Name:             Emergent Capital, Inc.
          Address:          1200 North Federal Hwy
                            Suite 200
                            Boca Raton, FL 33432




DOCS_LA:332878.1
                   Case 20-12694-BLS    Doc 1    Filed 10/26/20     Page 11 of 13




                          IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF DELAWARE

In re:                                              Chapter 11

IMPERIAL PREMIUM FINANCE, LLC,                      Case No. 20-_____ (___)

                              Debtor.


                             LIST OF EQUITY SECURITY HOLDERS


Following is the list of the Debtor’s equity security holders which is prepared in accordance with rule
1007(a)(3) for filing in this Chapter 11 Case:


  Name and Last Known Address or             Security       Number of
                                                                               Kind of Interest
    Place of Business of Holder               Class         Securities
Emergent Capital, Inc.                                      100%             100% ownership
1200 North Federal Hwy
Suite 200
Boca Raton, FL 33432




DOCS_LA:332878.1
                   Case 20-12694-BLS    Doc 1   Filed 10/26/20   Page 12 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF DELAWARE

In re:                                            Chapter 11

IMPERIAL PREMIUM FINANCE, LLC,                    Case No. 20-_____ (___)

                              Debtor.

                          CERTIFICATION OF CREDITOR MATRIX


               Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure
for the United States Bankruptcy Court for the District of Delaware, the above captioned debtor
(the “Debtor”) hereby certifies that the Creditor Matrix submitted herewith contains the names
and addresses of the Debtor’s creditors. To the best of the Debtor’s knowledge, the Creditor
Matrix is complete, correct, and consistent with the Debtor’s books and records.

                The information contained herein is based upon a review of the Debtor’s books
and records as of the petition date. However, no comprehensive legal and/or factual
investigations with regard to possible defenses to any claims set forth in the Creditor Matrix
have been completed. Therefore, the listing does not, and should not, be deemed to constitute:
(1) a waiver of any defense to any listed claims; (2) an acknowledgement of the allowability of
any listed claims; and/or (3) a waiver of any other right or legal position of the Debtor.




DOCS_LA:332878.1
                                    Case 20-12694-BLS                      Doc 1        Filed 10/26/20           Page 13 of 13




 )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

 Debtor name         ,PSHULDO3UHPLXP)LQDQFH//&

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
'HFODUDWLRQ8QGHU3HQDOW\RI3HUMXU\IRU1RQ,QGLYLGXDO'HEWRUV                                                                                         

$QLQGLYLGXDOZKRLVDXWKRUL]HGWRDFWRQEHKDOIRIDQRQLQGLYLGXDOGHEWRUVXFKDVDFRUSRUDWLRQRUSDUWQHUVKLSPXVWVLJQDQGVXEPLWWKLV
IRUPIRUWKHVFKHGXOHVRIDVVHWVDQGOLDELOLWLHVDQ\RWKHUGRFXPHQWWKDWUHTXLUHVDGHFODUDWLRQWKDWLVQRWLQFOXGHGLQWKHGRFXPHQWDQGDQ\
DPHQGPHQWVRIWKRVHGRFXPHQWV7KLVIRUPPXVWVWDWHWKHLQGLYLGXDO¶VSRVLWLRQRUUHODWLRQVKLSWRWKHGHEWRUWKHLGHQWLW\RIWKHGRFXPHQW
DQGWKHGDWH%DQNUXSWF\5XOHVDQG

:$51,1*%DQNUXSWF\IUDXGLVDVHULRXVFULPH0DNLQJDIDOVHVWDWHPHQWFRQFHDOLQJSURSHUW\RUREWDLQLQJPRQH\RUSURSHUW\E\IUDXGLQ
FRQQHFWLRQZLWKDEDQNUXSWF\FDVHFDQUHVXOWLQILQHVXSWRRULPSULVRQPHQWIRUXSWR\HDUVRUERWK86&
DQG



                'HFODUDWLRQDQGVLJQDWXUH


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration             /LVWRI(TXLW\6HFXULW\+ROGHUV&RUSRUDWH2ZQHUVKLS6WDWHPHQW&UHGLWRU
                                                                         0DWUL[9HULILFDWLRQ

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on
                                                                       gnature of individual signing on behalf of
                                                                     Signature                                 o debtor

                                                                     0LULDP0DUWLQH]
                                                                      LL    0 WL
                                                                     Printed name

                                                                     &)2RI(PHUJHQW&DSLWDO,QFVROHPHPEHURI,PSHULDO3UHPLXP)LQDQFH//&
                                                                     Position or relationship to debtor




Official Form 202                                             'HFODUDWLRQ8QGHU3HQDOW\RI3HUMXU\IRU1RQ,QGLYLGXDO'HEWRUV
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
